Citation Nr: 1728859	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1975 to March 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In January 2017, the Board reopened the claim of entitlement to service connection for PTSD, and remanded the claim of entitlement to service connection for a variously diagnosed psychiatric disorder, to include PTSD.  

2.  Prior to the issuance of the January 2017 Board decision and remand, the appellant died in December 2013.  


CONCLUSIONS OF LAW

1.  A vacate of the January 25, 2017, Board decision and remand is warranted due to the appellant's death.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).  

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

The Board may vacate an appellate decision at any time upon the request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In this case, when the Board reopened the claim of entitlement to service connection for PTSD and remanded the claim of entitlement to service connection for a variously diagnosed psychiatric disorder (to include PTSD), the Board was unaware that the appellant had died in December 2013.  

As a result of the appellant's death, the Board has no jurisdiction to issue the January 2017 decision and remand, and therefore, a vacate of the January 25, 2017, Board decision and remand is warranted.  Thus, the January 25, 2017, decision and remand is hereby vacated.  

Dismissal

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).


ORDER

The Board's January 25, 2017, decision and remand is vacated, and the appeal of these claims is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


